UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1760



VIVIAN M. KELLEY,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF RICHMOND, School of Continuing
Studies,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00203-JRS)


Submitted:   November 30, 2006          Decided:     December 27, 2006


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivian M. Kelley, Appellant Pro Se. Gilbert Everett Schill, Jr.,
Stephanie Ploszay Karn, MCGUIREWOODS, L.L.P., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vivian M. Kelley appeals the district court’s order

granting the University of Richmond’s Fed. R. Civ. P. 12(b)(6)

motion to dismiss her complaint for failure to state a claim upon

which relief can be granted.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Kelley v. Univ. of Richmond, No. 3:06-

cv-00203-JRS (E.D. Va. June 2, 2006).       We further deny Kelley’s

motion for appointment of counsel.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 2 -